Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

TO:                                                                           
Magna Entertainment Corp. (the “Company”)

RE:                                                                             
Subscription for Class A Subordinate Voting Stock

Date:                                                                   
September 13, 2007

1.                                       Fair Enterprise Limited (the
“Subscriber”) hereby irrevocably subscribes for (the “Subscription”) and agrees
to purchase from the Company shares (the “Shares”) of Class A Subordinate Voting
Stock of the Company, par value of US$0.01 per share (“Class A Stock”), with an
aggregate purchase price of US$20,000,000 (the “Purchase Price”).  The number of
Shares issuable to the Subscriber, and, therefore, the purchase price of each
Share, will be determined by dividing US$20,000,000 by the greater of:  (i) 90%
of the volume weighted average price of Class A Stock on NASDAQ for the
consecutive five trading day period, commencing on the first full day of trading
of Class A Stock on NASDAQ immediately following the public disclosure of the
Subscription and the Company’s restructuring plan (the “Plan”) and (ii) US$1.91,
being 100% of the volume weighted average price of Class A Stock on NASDAQ for
the five trading days of Class A Stock on NASDAQ immediately prior to the public
disclosure of the Subscription and the Plan.  In the event that the number of
shares issuable to the Subscriber would result in the issuance of a fractional
Share, the Company reserves the right to round down such number of Shares
issuable to the Subscriber to the closest full Share.

2.                                       Following receipt by the Subscriber of
the notice provided for in Section 5 below, the Subscriber shall promptly pay
the full amount of the Purchase Price in cash or by wire transfer of immediately
available funds to an account in the United States designated in writing by the
Company.  Upon payment by the Subscriber of the Purchase Price, the Company
shall promptly deliver certificates evidencing the Shares to the Subscriber.

3.                                       By executing this Subscription
Agreement, the Subscriber represents and warrants to the Company (and
acknowledges that the Company is relying thereon) that:

(a)                                  the execution, delivery and performance of
this Subscription Agreement by the Subscriber has been duly authorized by all
necessary corporate action, and the Subscriber has full power and authority to
enter into this Subscription Agreement and to perform its obligations
hereunder.  This Subscription Agreement constitutes the valid and legally
binding obligation of the Subscriber and is enforceable against the Subscriber
in accordance with its terms, except as may be limited by bankruptcy, insolvency
or other laws affecting the enforcement of creditors’ rights

  


--------------------------------------------------------------------------------


generally and subject to the qualification that equitable remedies may only be
granted in the discretion of a court of competent jurisdiction;

(b)                                 it is authorized to consummate the purchase
of the Shares;

(c)                                  it understands and acknowledges that the
Shares have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), or any state
securities laws, and that the offer and sale of Securities to it is being made
in reliance on a private placement exemption available under the U.S. Securities
Act;

(d)                                 it is acquiring the Shares for its own
account and it is not acquiring the Shares with a view to any resale,
distribution or other disposition of the Shares in violation of United States
federal or applicable state securities laws;

(e)                                  it understands that the Shares are
“restricted securities” within the meaning of Rule 144(a)(3) under the U.S.
Securities Act and that if it decides to offer, sell, pledge or otherwise
transfer any of the Shares, such Shares may be offered, sold, pledged or
otherwise transferred only in transactions that are either registered under an
effective registration statement under the U.S. Securities Act or exempt from or
not subject to registration under the U.S. Securities Act, and in each case in
accordance with any applicable securities laws of any state of the United States
and upon the provision of a legal opinion of counsel of recognized standing,
satisfactory to the Company, acting reasonably, to the effect that the sale of
such Shares is not required to be registered under the U.S. Securities Act;

(f)                                    it understands and acknowledges that the
certificate representing the Shares sold, and all certificates issued in
exchange for or in substitution of such certificate, will bear the following
legend (together with the additional legend required by the Toronto Stock
Exchange) upon the original issuance of the Shares and until the legend is no
longer required under applicable requirements of the U.S. Securities Act:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, EXCEPT FOR TRANSACTIONS THAT ARE EXEMPT FROM OR NOT SUBJECT TO
SUCH REGISTRATION REQUIREMENTS.  A LEGAL OPINION OF COUNSEL WITH RESPECT TO SUCH
EXEMPTION MUST BE DELIVERED BY THE SECURITY HOLDER.

2


--------------------------------------------------------------------------------


(g)                                 it has had access to such information and
has had the opportunity to ask questions of, and receive answers from, the
officers of the Company concerning the Company and its subsidiaries as it has
considered necessary in connection with its investment decision to acquire the
Shares;

(h)                                 it is a resident of Jersey and the address
stated below its signature is its principal place of business;

(i)                                     it is permitted under the laws of Jersey
to acquire the Shares without the Company being required to take any action to
register or qualify the offer or sale of the Shares under such laws, or file any
notice or take any other proceeding under such laws, or become subject to any
periodic reporting or continuous disclosure obligations under such laws;

(j)                                     it acknowledges that it has not been
advised by the Company of any tax consequences of any jurisdiction, if any, of
owning, holding or disposing of the Shares and it has been advised to, and has
had the opportunity to, obtain independent advice in that regard;

(k)                                  the jurisdiction in which the undersigned
Subscriber received and accepted the offer to purchase the Shares is the address
stated below its signature; and

(l)                                     it has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Shares and is able to bear the economic risks of,
and withstand the complete loss of, such investment.

4.                                       By executing this Subscription
Agreement, the Company represents and warrants to the Subscriber (and
acknowledges that the Subscriber is relying thereon) that:

(a)                                  the Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Certificate of Incorporation of the Company in effect at the time
the Shares are purchased authorizes the Company to issue up to 310,000,000
shares of Class A Stock, of which, as of the date hereof, 49,259,999 shares of
Class A Stock are issued and outstanding;

(b)                                 the Company has adopted the Plan and has
arranged, conditional upon the Subscription and certain other requirements, $80
million of bridge financing from MID Islandi sf., acting through its Zug Branch;

(c)                                  the execution, delivery and performance of
this Subscription Agreement by the Company has been duly authorized by all
necessary corporate action, and the Company has full power and authority to
enter into this Subscription Agreement and to perform its obligations
hereunder.  This Subscription Agreement constitutes the valid and legally
binding obligation of the Company and is enforceable against the Company in

3


--------------------------------------------------------------------------------


accordance with its terms, except as may be limited by bankruptcy, insolvency or
other laws affecting the enforcement of creditors’ rights generally and subject
to the qualification that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction;

(d)                                 except as set forth in Schedule A attached
hereto:  (i) no consents, authorizations, approvals or further documentation of
any kind whatsoever is required to be obtained by the Company from, or provided
by the Company or (ii) no filings of any kind whatsoever is required to be
provided by the Company to any person or governmental/regulatory body in
connection with (A) the execution, delivery or performance of this Subscription
Agreement by the Company or (B) the issuance of the Shares to the Subscriber;

(e)                                  the execution and delivery of this
Subscription Agreement by the Company and the performance by the Company of its
obligations hereunder do not and will not contravene or breach the certificate
of incorporation or by-laws of the Company;

(f)                                    the offer and sale of Securities by it is
being made in reliance on a private placement exemption available under the U.S.
Securities Act;

(g)                                 the Shares, when issued in accordance with
the terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable; and

(h)                                 the Company’s annual report on Form 10-K for
the fiscal year ended December 31, 2006, filed with the U.S. Securities and
Exchange Commission (the “Commission”) on March 28, 2007, and all documents
filed with the Commission thereafter (the “Disclosure Documents”), when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the U.S. Securities
Act or the U.S. Securities Exchange Act of 1934 (the “Exchange Act”), as
applicable, and the rules and regulations of the Commission thereunder, and such
documents, when they became effective or were so filed, as the case may be, in
the case of a registration statement which became effective under the Securities
Act, did not contain an untrue statement of a material fact required to be
stated therein, or in the case of other documents filed under the U.S.
Securities Act or the Exchange Act, did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

5.                                       The Company covenants that, it shall
prepare, file and diligently pursue all necessary consents, approvals and
authorizations, and make such necessary filings, as are required to be obtained
under applicable law with respect to this Subscription Agreement or the
transactions contemplated hereby, all as outlined in Section 4(d) above.  The
Subscriber covenants that it shall cooperate with the

4


--------------------------------------------------------------------------------


Company and make all commercially reasonable efforts to obtain such consents,
approvals, authorizations or make such filings. The Company and the Subscriber
further agree that their respective obligations to issue the Shares and pay the
Purchase Price shall be conditional upon the execution and delivery by the
Company and MID Islandi sf., acting through its Zug Branch, of the loan
agreement documenting the bridge financing that is to be provided to facilitate
the implementation of the Plan.  At such time as (i) all such consents,
approvals and authorizations have been obtained by the Company and all such
filings have been made by the Company and (ii) the execution and delivery of the
loan agreement documenting the bridge financing as contemplated in the preceding
sentence has occurred, the Company shall promptly notify the Subscriber of same.

6.                                       Each party hereto acknowledges that the
representations, warranties and agreements made by it herein are made with the
intention that they may be relied upon by the other party. The parties further
agree that the representations, warranties and agreements shall survive the
purchase and sale of the Shares and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of the Shares. 
This Subscription Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their respective successors, assigns and legal
representatives.

7.                                       The Subscriber acknowledges that the
Company shall publicly disclose the Subscription and the material terms of this
Subscription Agreement contemporaneously with  or promptly following its
execution.  The Subscriber irrevocably authorizes the Company, to the extent
legally required to do so, to publicly file this Subscription Agreement with any
securities regulatory authority and to produce this Subscription Agreement or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

8.                                       This Subscription Agreement is made
under and shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to any principles of conflicts of law
thereof which would result in the application of the laws of any other
jurisdiction.  The parties each hereby consents to the non-exclusive
jurisdiction of the state courts of New York and the United States District
Court for the Southern District of New York.  Accordingly, with respect to any
such court action, each party (a) submits to the personal jurisdiction of such
courts; (b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

9.                                       This Subscription Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.  The parties shall be entitled to rely on delivery of
a facsimile copy of this Subscription Agreement, and acceptance by the Company
of a facsimile copy of this Subscription Agreement and execution thereby shall
create a legal, valid and binding agreement between the undersigned and the
Company in accordance with the terms hereof.

5


--------------------------------------------------------------------------------


10.                                 All notices, requests, demands and other
communications hereunder shall be in writing and shall be delivered in person or
transmitted by facsimile transmission or similar means of recorded electronic
communication addressed as follows:

If to Magna Entertainment Corp.:

Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario L4G 7K1

 

Attention:

William G. Ford, Senior Legal Counsel

 

Fax No.:

(905) 726-7448

 

 

 

 

with a copy to:

 

 

 

Osler, Hoskin & Harcourt LLP

 

1 First Canadian Place

 

Toronto, Ontario M5X 1B8

 

 

 

Attention:

Jean Fraser

 

Fax No.:

(416) 362-2111

 

 

 

If to Fair Enterprise Limited:

 

 

 

 

c/o EFG Trust Company Limited

 

P.O. Box 641

 

1 Seaton Place

 

St. Helier

 

Jersey JE4 8YJ

 

 

 

Attention:

Jennifer Le Chevalier

 

Fax No.:

44 4534 605605

 

 

 

 

with a copy to:

 

 

 

Miller Thomson LLP

 

Barristers & Solicitors

 

Suite 5800

 

40 King Street West

 

Toronto, Ontario M5H 3S1

 

 

 

Attention:

John M. Campbell

 

Fax No.:

(416) 595-8695

 

11.                               This Subscription Agreement constitutes the
entire agreement between the Subscriber and the Company and supersedes any prior
understandings, agreements or representations by or between the Subscriber and
the Company with respect to the subject matter hereof.

6


--------------------------------------------------------------------------------


12.                                 This Subscription Agreement may not be
changed, and any of the terms, covenants, representations, warranties and
conditions cannot be waived, except pursuant to an instrument in writing signed
by the Company and the Subscriber or, in the case of a waiver, by the party
waiving compliance.

13.                                 If any term, provision, agreement, covenant
or restriction of this Subscription Agreement is held by a court of competent
jurisdiction or other authority to  be invalid, void or unenforceable, the
remainder of the terms, provisions, agreements, covenants and restrictions of
this Subscription Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto.  Upon such a determination, the parties
shall negotiate in good faith to modify this Subscription Agreement so as to
effect the original intent of the parties as closely as possible in a 
reasonably acceptable manner in order that the transactions contemplated hereby
may be consummated as originally contemplated to the fullest extent possible.

14.                                 All reasonable fees, expenses and closing
costs incurred by the Subscriber in connection with the Subscription, including
legal, accounting and other professional fees, expenses and closing costs shall
be for the account of the Company, and shall be paid by the Company to the
Subscriber promptly following receipt of an invoice therefor.

7


--------------------------------------------------------------------------------


15.                                 Accepted and agreed to this          day of
September, 2007.

SUBSCRIBER:

 

 

 

FAIR ENTERPRISE LIMITED

 

By: 

          /s/ Jennifer Le Chevalier

 

 

Name:

 

Title:

 

Address:

Fair Enterprise Limited
c/o EFG Trust Company
Limited
P.O. Box 641
1 Seaton Place St. Helier
Jersey JE4 8YJ
Attn: Jennifer Le Chevalier

 

 

COMPANY:

 

 

 

MAGNA ENTERTAINMENT CORP.

 

 

 

 

By: 

          /s/ Blake Tohana

 

 

Name:

 

Title:

 

 

 

 

By: 

          /s/ William Ford

 

 

Name:

 

Title:

 

8


--------------------------------------------------------------------------------


Exhibit A

Consents, Authorizations, Approvals, Further Documentation and Filings

1.                                       Nasdaq:  Notification Form:  Change in
the Number of Shares Outstanding Required to be filed no later than ten calendar
days after issuance of the Shares.

2.                                       U.S. Securities and Exchange
Commission:  Filing of  Form 8-K within four business days of execution of
Subscription Agreement pursuant to Item 1.01 Entry into a Material Definitive
Agreement and Item 3.02 Unregistered Sales of Equity Securities.  A copy of the
Subscription Agreement will be filed as an exhibit.  The same Form 8-K will
contain a copy of the press release announcing entry into the Subscription
Agreement, in satisfaction of the Company’s obligations under Regulation FD.

3.                                       Toronto Stock Exchange:  Notification
to the Toronto Stock Exchange (the “TSX”) of a transaction involving the
issuance of securities and requesting acceptance of the notice for filing and
requesting the additional listing of securities, accompanied by Form 11 “Private
Placement — Regular Filing”;  application for exemption from the securityholder
approval requirements of Section 604 of the TSX Company Manual and issuance of
press release as required thereby at least 5 business days prior to closing; and
notification to the TSX on Form 1 “Change in Outstanding and Reserved
Securities” within 10 days after the end of the month in which the closing
occurs.

4.                                       Canadian Securities Commissions: 
Filing of Material Change Report and related press release forthwith, together
with filing of the Subscription Agreement as a material contract.

5.                                       Racing and Gaming Authorities:

Pre-Issuance Approvals

Oklahoma Horse Racing Commission

Texas Racing Commission

Post-Issuance Approvals

Pennsylvania Harness Racing Commission (notification within 10 calendar days of
issuance)

Notifications

Florida Division of Pari-Mutuel Wagering (within 20 calendar days of issuance)

Nevada Gaming Control Board (within 5 business days of SEC filing)


--------------------------------------------------------------------------------